DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received August 17, 2022.  Claims 2, 5, 9, 10, 12, 13, 17-20, 26, 29, and 32-34 are currently pending.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  It is improper for claim 2, for example, to depend from claim 32.  Claim 1 should have been amended to conform with claim 32.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	
The rejection of claims 1-5, 7, 12, 13, 16-20, 22, 29, and 31 under 35 U.S.C. 102a1 as being anticipated by Nonomura et al, US 2007/0219107 is withdrawn in view of applicants’ amendment and response.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 9, 10, 12, 13, 17-20, 26, 29, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Nonomura et al, US 2007/0219107.
Nonomura et al teach a skin cleansing wipe impregnated with a composition comprising 20% ethanol, 5% anionic surfactant, 1.7% sulfobetaine, pH adjusting agent, and the balance water (¶71, comparative example 1).  Suitable surfactants of the invention include amine oxides (¶19), and so it would have been obvious for one of ordinary skill in the art to add an extremely common and well-known surfactant to the cleansing composition of the reference with confidence of maintaining an effective cleansing wipe.
With respect to claims 33 and 34, humectants such as polyhydric alcohols and sorbitol are suitable additives of the invention (¶31).
With respect to claims 9 and 10, alkyl ether sulfates suitable anionic surfactants of the invention (¶15) and alkyl ether sulfates are among the most common anionic surfactants known.
The examiner maintains as it is obvious to make a cleaning composition according to the present claims, such a cleaning composition will remove biofilm to the same degree as the presently claimed invention.  

The rejection of claims 1-5, 12, 13, 16-20, 22, 29, and 31 under 35 U.S.C. 103 as being unpatentable over Eggensperger et al, AU-B-71546/94 is withdrawn in view of applicants’ amendment and response.

Claims 2, 5, 9, 10, 12, 13, 17-20, 26, 29, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Rong et al, US 2010/0081596.
Rong et al teach a hard surface cleaner comprising lauryl/myristyl ether sulfate, a sulfonate anionic surfactant, cocoamidopropylbetaine, ethanol, and the balance water (¶189, example E1).  Solvents, such as ethanol and propylene glycol (¶147) may be present in preferred amounts as high as 30% (¶143), alkyl ether sulfates may be present in preferred amounts as low as 3% (¶57), sulfonate surfactants may be present in preferred amounts as low as 2% (¶62), and betaine surfactants may be present in preferred amounts as low as 2% (¶65).
As the reference teaches the same components claimed and in preferred amounts that overlap the proportions claimed, the examiner maintains it would have been obvious for one of ordinary skill in the art to formulate a hard surface cleaner according to example E1 above and in amounts within the preferred ranges taught by the reference with confidence of forming an effective hard surface cleaner.  As example E1 is free of antimicrobials, other than the surfactants claimed, the examiner maintains example E1 is at least as “non-antimicrobial” as applicants’ composition and will be as effective at removing biofilm.
	With respect to claim 32, amine oxides are preferred surfactants of the invention (¶125), and so it would have been obvious for one of ordinary skill in the art to add an amine oxide to example E1 with confidence of forming an effective hard surface cleaner.
	Applicants traverse this rejection on the grounds example E1 contains less ethanol than claimed and greater amounts of surfactants than claimed, and this is true.  As the reference teaches the possibility of greater amounts of solvent, and lesser amounts of surfactant, the examiner maintains the rejection is proper.  Applicants have claimed a composition that has “a proper balance of ingredients for providing a high cleansing ability, high foam, and good skin conditioning, while including alcohol that further at least substantially inhibits the formation of a biofilm.”  Well and good.  But the claims are not commensurate in scope with this statement.  What is claimed is a C1-8 alcohol (will any alcohol achieve this balance?  Methanol? Octanol?), any anionic surfactant (and there are many hundreds), and two zwitterionic surfactants, which are defined by applicants as including amine oxides and betaines, and so once again there are scores, if not hundreds of these surfactants.  The amount of possible combinations allowed by these broadly worded claims is in the many thousands.  Applicants’ argument that they have created a “proper balance” would be far more convincing if there weren’t many thousands of combinations allowed by the present claims.  Even when the preferred ingredients are used, ethanol, sodium laureth sulfate, betaine and amine oxide are ubiquitous in the detergent arts, present in many hundreds of detergent compositions, if not thousands.  The examiner has little doubt that a composition containing ethanol and a mixture of three extremely common surfactants will at least “substantially inhibit the formation of biofilm” whether explicitly stated by the reference or not, as surfactants and alcohol are known to be effective at inhibiting or removing biofilm.   

Claims 2, 5, 9, 10, 12, 13, 17-20, 26, 29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Trosin et al, US 2014/0274863.
Trosin et al teach a glass cleaner comprising amine oxide, anionic surfactant, and 15% isopropanol (formulation 6A).  Another glass cleaner uses 1.5% laureth sulfate and amine oxide (formulation 6B).  It would have been obvious for one of ordinary skill in the art to add 1.5% laureth sulfate to formulation 6A with confidence of forming an effective glass cleaner as anionic surfactants are preferred for use in these glass cleaners and laureth sulfate is a preferred anionic surfactant of the invention.  Preferred surfactants of the invention include cocoamidopropyl betaine (¶143), and so it is obvious to add well-known and preferred surfactants to formulation 6B with confidence of forming an effective glass cleaner.  As these formulations are free of antimicrobials, other than the surfactants claimed, the examiner maintains these formulations are at least as “non-antimicrobial” as applicants’ composition and will be as effective at removing biofilm.
Applicants have not specifically traversed this rejection but the examiner assumes it is traversed for the same reasons set forth above and the examiner’s response is the same.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761